Citation Nr: 1813365	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2014 the Veteran requested a hearing before the Board; however, in April 2017, he withdrew that request.

The Veteran's psychiatric claim on appeal was initially characterized as a claim of service connection for PTSD.  However, as he has also been diagnosed as having major depressive disorder, the Board has more broadly recharacterized the claim as one of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required for the PTSD claim for additional stressor development. In this regard, the AOJ must make another attempt to verify all the Veteran's claimed stressors based on the additional information he has provided and any additional records received.  In particular, the stressors alleged in March and August 2011 statements related to Search and Rescue training were not noted to be considered by the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator in a December 2011 VA Memorandum.  The stressor alleged in August 2011 about the death of a named friend from a flight deck injury was inaccurately reported by the JSRRC Coordinator as an accident wherein the friend "almost" died, and therefore no attempt was made to verify this stressor.  The Veteran has been diagnosed with PTSD.  On remand, further attempts must be made to verify his alleged stressors.  
Second, the Veteran contends that his current psychiatric disorders other than PTSD are related to various stressful and traumatic events in service.  His service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  However, post-service treatment records document diagnosis a major depressive disorder, and the Veteran has reported that his symptoms began during service.  Thus, the Board concludes that a medical opinion is necessary to determine whether the Veteran has a current psychiatric disorder other than PTSD (to include major depressive disorder) that is related to his military service, irrespective of any verification of his alleged stressors. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his claimed psychiatric disorder, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified.

2.  Thereafter, contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressors, include the following the death of his friend GS from a flight deck accident.  

3.  After any additional records are associated with the claims file and stressor verification has been completed, obtain an etiology opinion for all psychiatric disorders that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or better probability) the disorder is causally or etiologically related to the Veteran's military service.  The examiner should be provided with a list of verified stressors, if any.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


